Citation Nr: 0928340	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-35 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious hepatitis, to include a liver condition, and 
swelling of both the right and left legs.

2.  Entitlement to service connection for supraventricular 
tachycardia, claimed as a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1960 through 
January 1964, and from April 1964 through May 1983, when the 
Veteran retired after more than 20 years of service.  This 
appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board remanded the appeal 
in July 2008.
 
The Veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted in January 2008 
by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted in the July 2008 Remand, the Veteran testified that 
he was treated by a private physician, Dr. Fewell, from the 
time of his retirement from active service in 1983 through 
approximately June 2007.  Following the hearing, the Veteran 
submitted records from Dr. Fewell dating back to December 
1993.  At that time, more than 10 years had already elapsed 
following the Veteran's retirement from active service, and 
the Board notes that the December 1993 report does not appear 
to be an initial report.  Thus, it appears that there may be 
additional evidence from Dr. Fewell, possibly dating back to 
the Veteran's 1983 retirement.  A request for additional 
records should be made, after authorization is received form 
the Veteran.  

The Veteran testified that he was treated, as a civilian 
retiree, at the Little Rock Air Force Base (LRAFB), for many 
years following his retirement from active service.  Some 
LRAFB records, during the period from August 1984 through May 
1985, are associated with the claims file.  However, the 
Veteran has testified that he was treated at LRAFB during the 
365 days proximate to his service, and record of Dr. Fewell 
dated in 1995 reference emergency treatment at LRAFB during 
1995.  No additional records from LRAFB were located during 
Remand.  No Memorandum of unavailability is of record.  It 
appears that additional attempts to locate these records may 
be required.  The Board notes that some of the attempts to 
locate these records reference "STR" records.  Service 
treatment records have been associated with the claims file.  
The records requests should clearly show that post-service 
records of treatment as a military retiree are being sought.  

The Veteran should be offered the opportunity to identify any 
additional clinical records proximate to service or other 
post service records which might substantiate his claims.  In 
particular, the Veteran should be offered the opportunity to 
submit employment clinical records which might substantiate 
his contentions that residuals of hepatitis were chronic and 
continuous after service.  The Veteran has indicated that he 
was employed in a sheriff's department at a desk job at one 
point following his military retirement.  

Private clinical records refer to a hospitalization at 
"Baptist Hospital" in 1997.  The Veteran should be afforded 
the opportunity to authorize release of those records, and 
any other records of post service hospitalization, records of 
outpatient laboratory examinations, and the like.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's 
authorization, request records from Dr. Fewell 
for treatment of the Veteran from May 1983 to 
December 1993.  

2.  After obtaining the Veteran's 
authorization, request records from Dr. Stone.

3.  After obtaining the Veteran's 
authorization and more specific identification 
of the facility and address, request records 
from "Baptist Hospital" at which the Veteran 
was treated in 1997.  

Request records from any other hospitals 
identified by the Veteran.

4.  Request the records of the Veteran's 
treatment as a retiree at Little Rock Air 
Force Base following his separation from 
service in 1983 through at least 1995.  If VA 
is unable to obtain these records, ask the 
Veteran and his representative to also request 
the records directly.  Document the 
unavailability of records as specified in VA 
policies and procedures and ensure that the 
Veteran is properly notified in accordance 
with 38 C.F.R. § 3.159(e).

5.  Obtain the Veteran's current VA clinical 
records from January 2009 to the present.

6.  The Veteran should be asked to identify 
any non-VA clinical records not yet associated 
with the claims file.  

7.  If additional relevant evidence is 
obtained during the course of this Remand, 
afford the Veteran another review of the 
record and medical opinion addressing the 
claims, or afford VA examination if needed.

8.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case (SSOC) should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




